ON CONFESSION OF ERROR
PER CURIAM.
In these consolidated appeals, the State concedes that Appellant Vinzett Watkins does not appear to have been credited with fifteen days for time served in a juvenile detention center prior to sentencing. See, e.g., Jones v. State, 53 So.3d 1146, 1147 (Fla. 2d DCA 2011) (“Time spent in such detention is credited like time spent in county jail.”). As such, we reverse the order denying Watkins’ motion for additional jail credit and remand with directions that the trial court either credit Watkins with fifteen additional days of time served as to each charge, or attach documents to a denial order demonstrating that Watkins is not entitled to the additional credit.
REVERSED AND REMANDED.
SAWAYA, LAWSON and WALLIS, JJ., concur.